Citation Nr: 0930254	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  03-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for herniated nucleus pulposus and 
degenerative changes of the lumbar spine (back disability) as 
secondary to service-connected residuals of a fracture of the 
right femur requiring a total right hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to 
September 1964.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).

In March 2006, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

In June 2007, the Board remanded the case for further 
development, and such case has since returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  In April 1981, the Board denied entitlement to service 
connection for a back disability on a direct and secondary 
basis, and the Veteran was notified of that decision in the 
same month.  He did not file a timely appeal, and that 
decision became final.

2.  The Veteran petitioned to reopen his service connection 
claim for a back disability as secondary to residuals of a 
fracture of the right femur prior to August 29, 2001.

3.  Evidence received since the April 1981 Board decision 
does not bear directly and substantially upon the issue of 
service connection for a back disability claimed as secondary 
to service-connected residuals of femur fracture, and by 
itself, or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1981 Board decision, which denied service 
connection claim for a back disability on a direct and 
secondary basis, is final.  38 U.S.C.A. § 4004 (1976); 
38 C.F.R. § 19.104 (1980); currently, 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the April 1981 Board decision 
that denied service connection for a back disability, claimed 
as secondary to service-connected residuals of femur 
fracture, is not new and material, and the Veteran's service 
connection claim for a back disability is not reopened.  38 
U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the notice letters provided to the Veteran in 
June 2001, March 2005, May 2006, July 2007, and October 2008 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
In particular, the October 2008 letter satisfied the 
requirements set forth in Kent, supra, and specifically 
informed the Veteran how to substantiate a secondary service 
connection claim.  

Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service treatment 
records, private medical evidence, VA medical evidence, and 
records from the Social Security Administration (SSA).  
Moreover, during this appeal, the Veteran was afforded the 
opportunity to present testimony at a videoconference 
hearing.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence Claim

By way of history, the Veteran originally filed a service 
connection claim for a back disability in 1979; such claim 
was denied by the RO, and then by the Board in an April 1981 
decision.  The Veteran was notified of the April 1981 Board 
decision in the same month.  He did not file a timely appeal, 
thus that decision became final.    38 U.S.C.A. § 4004 
(1976); 38 C.F.R. § 19.104 (1980); currently, 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

In April 2001, the Veteran submitted a claim seeking 
reconsideration of the previous service connection claim for 
a back disability.  Specifically, he sought service 
connection for his back disability secondary to his service-
connected right femur disability.  

Although the RO determined that new and material evidence had 
been received to reopen this claim in a March 2005 
supplemental statement of the case, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal, despite the RO's action.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal, despite the RO's action.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Here, the Veteran sought to reopen his previously denied 
service connection claim for a back disability in April 2001; 
therefore, the amended regulation does not apply.

Thus, in this case, new and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Based on the procedural history outlined above, the last 
prior final decision is the April 1981 decision rendered by 
the Board.  Since the April 1981 Board decision is final, the 
Veteran's current service connection claim for a back 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008); see Barnett v. Brown, 8 Vet. App. 1 
(1995).

When the April 1981 decision was adjudicated, the claims 
folder contained service treatment records, VA treatment and 
examination reports, and an RO hearing transcript.  Upon 
service entrance, the Veteran's spine and musculoskeletal 
system were noted as normal.  During service, the Veteran was 
involved in an automobile accident and sustained multiple 
head lacerations and a fracture of the right femur.  As a 
result of the accident and the injuries sustained to his hip, 
he was determined to be not qualified for further military 
duty.  No complaints or findings pertinent to his back were 
noted.  Post-service in December 1964, the Veteran underwent 
a VA examination.  A back disability was not diagnosed.  VA 
records dated in April 1979 show that the Veteran was 
hospitalized due to left gluteal pain complaints.  A 
myelogram was performed which showed a defect on the left at 
L5-S1.  A left L5 laminectomy and excision of L5-S1 was 
performed.  VA examination report dated in July 1979 shows 
evidence of tightening of the paraspinal muscles.  X-rays of 
the lumbar spine showed minimal hypertrophic bony spur 
formation throughout the lumbar area.  A November 1979 VA 
treatment record shows an impression of degenerative joint 
disease of the right hip, secondary to trauma.  In May 1980, 
the Veteran complained of back and leg pain.  Clinical 
impression was possible nerve root compression.  In July 
1980, the Veteran testified at the RO.  He essentially stated 
that his hip disability caused his back problems.  The Board 
denied the Veteran's claim as there was no evidenced showing 
that the back disability was incurred in or aggravated by 
service, or was the back disability proximately due to or the 
result of a service-connected disability.  

Evidence received subsequent to the April 1981 decision 
consists of additional VA medical evidence, SSA records, the 
Veteran's contentions, and a hearing transcript.

On review, the Board finds that new and material evidence has 
not been received subsequent to the last final denial to 
reopen a service connection claim for a back disability.  VA 
medical records showing continued treatment for a lumbar 
spine disability and complaints of hip pain are new, however, 
they are not material in that they do not show a relationship 
between the current back disability and the service-connected 
femur disability.  In fact, the examiner who conducted a June 
2004 VA examination opined that the Veteran's lumbar disc 
disease is the not the result of the automobile accident that 
occurred during service.  The examiner further stated that 
the herniated disc is not the result of the right hip 
condition, and noted that there is no evidence of aggravation 
of the back pain by the right hip.  

The representative argued at the Board hearing that the 
Veteran's testimony is evidence and since its credibility 
must be presumed, is sufficient to reopen the claim.  See 
Justus, 3 Vet. App. at 513 (1992).  However, the Veteran's 
testimony is cumulative to his previous argument that 
pertinent disability had its onset in service or is related 
to service-connected disability.  He has not demonstrated 
that he has the expertise to comment on the etiology of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  
(While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.)  

Similarly, the SSA records are primarily duplicative of the 
VA medical evidence of record, and therefore not material, 
and the remaining SSA records do not show a relationship 
between the current back disability and the service-connected 
femur disability.  Moreover, the newly received contentions 
presented by the Veteran, to include the testimony provided 
at the March 2006 hearing, are essentially duplicative of his 
prior contentions, which were already considered in the April 
1981 decision.  

Significantly, none of the evidence received since the April 
1981 Board decision shows that the Veteran's current back 
disability is related to his service-connected femur 
disability.  Based on the foregoing, the Board concludes that 
the evidence received subsequent to the April 1981 denial 
does not bear directly and substantially upon the specific 
matters under consideration.  It is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).  Accordingly, the 
Veteran's service connection claim for a back disability on a 
secondary basis is not reopened.


ORDER

New and material evidence has not been received to reopen a 
service connection claim for a back disability; such claim is 
not reopened.  


___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


